                                                                                                 Page 1 of42




                                                                        ORDINANCE NO.0-2016-010

               AN ORDINANCE AMENDING CHAPTER 24, ARTICLES I - II AND CHAPTER 36,
               ARTICLE II OF THE CITY OF SHAVANO PARK CODE OF ORDINANCES TO
               CONFORM SIGN REGULATIONS TO SUPREME COURT RULING IN REED V.
               TOWN OF GILBERT AND TO SET FORTH REGUUTIONS PURSUANT TO CITY
               AUTHORITY TO REGUUTE STRUCTURES UNDER TEXAS LOCAL GOVERNMENT
               CODE CHAPTER 211 AND ANY AUTHORITY THE CITY MAY HAVE UNDER TEXAS
               LOCAL GOVERNMENT CODE CHAPTER 216; PROVIDING A CUMULATIVE &
               CONFUCTS CUUSE, PROVIDING FOR A SEVERABILTTY CLAUSE; AND
               PROVIDING FOR AN EFFECTIVE DATE.
               WHEREAS, the City Council of the Oty of Shavano Park has a substantial interest in
               protecting the health, safety, welfare, convenience and enjoyment of the general public
               from Injury which may be caused by the unregulated construction of signs; and

               WHEREAS the Qty Council of the Oty of Shavano Park has a substantial interest in
               enhancing the economic value of the landscape by avoiding visual clutter which is
               potentially harmful to property values and business opportunities; and

               WHEREAS the City Council of the Oty of Shavano Park has a substantial interest in
               promoting the safety of persons and property by providing that signs do not create a
               hazard due to collapse, fire, collision, weather or negligence; and

               WHEREAS the City Council of the City of Shavano Park has a substantial interest in
              protecting the safety and efficiency of the Qty's transportation network by reducing the
              confusion or distraction to motorists and enhancing the motorists' ability to see
               pedestrians, obstacles, other vehicles, and traffic signs; and

              WHEREAS the Qty Council of the City of Shavano Park has a substantial interest in
              providing for consistent, fair, and content neutral application and enforcement of
              regulations pertaining to signs and to ensure that the constitutionally guaranteed right of
              free speech is protected; and

              WHEREAS the City Council of the Qty of Shavano Park has a substantial interest In
              protecting adjacent and nearby properties from the impact of lighting, size, height and
              location of signs; and

                                                                                       EXHIBIT     ^
                                                                                I        X          T'
                                                                                                  "5^
                                                                                    M
                                                                                      Exhibit 8
https://library.municode.com/tx/shavano_park/ordinances/code of ordinances?S(5lfe19fi?..?^fe^^^§l^°'
                                                                                                Page 3 of42




               WHEREAS,on June 1,2016 the Planning and Zoning Commission has conducted a public
               hearing and has rendered a recommendation to the Oty Council with respect to this
               ordinance; and

              WHEREAS,the aiy Council has conducted a public hearing on June 27,2016,considered
              the recommendation of the Planning and Zoning Commission, and has determined that
              the proposed change is in the best Interest of the general welfare of the Oty of Shavano
              Park; and

              WHEREAS,on August 3,2016 the Planning and Zoning Commission conducted a second
              public hearing and has rendered further recommendations to the Qty Council with respect
              to this ordinance.


              NOW,THERFORE,BE U ORDAINED BY THE CITY COUNaL OF THE CHY OF
              SHAVANO PARK,TEXAS:


                                                           I
                                                CODEAMENDMENT
              Chapter 24, Article I of the Oty of Shavano Park Code of Ordinances is hereby amended
              to read as follows:


              Sec. 24-1. - Purpose.

                     These regulations set forth by the Qty of Shavano Park, pursuant to its authority
              to regulate structures under Texas Local Govemment Code Chapter 211 and any authority
              it may have under Texas Local Govemment Cdde Chapter 216, combine the need to
             protect the public safiety and welfare, the need to encourage pedestrian nwvement, the
             need for a well maintained and attractive community,and the need to adequately convey
             Ideas, provide communication and Identify features within the community.The provisions
             do not ensure or provide for every property or business owner's desired level of vbibillty
             for signs. The sign standards are Intended to allow signs to have adequate visibility from
             streets and rights-of-way that abut a site, but not for visibility from streets and rights-of-
             way ferther away. The regulations for signs and awnings have the following specific
             objectives:

                (1) To ensure that signs and awnings are designed, constructed, installed and
                    maintained according to standards to safeguard life, health, property and public




                                                                                      Exhibit 8 00007
https://library.municode.com/tx/shavano_park/ordinances/code of_ordinances?SilfeYBS?..f®fli9^%5§Sl^°-
                                                                                            Page 5 of42




                    wel^re and to eliminate excessive and/or confusing sign displays ttiat create
                    potential hazards to motorists, pedestrians and to property;
                (2) To allow and promote positive conditions for sign communication while at the
                     same time restrict signs which create continuous visual clutter and hazards at
                     pMc right-of-way Intersections;
                (3) To reflect and support the desired character and development pattems of the
                    various zoning districts In order to plan and promote an attractive environment;
                (4) To allow for adequate and effective signs In business and office districts, while
                    preventing signs fiom dominating the appearance of the area, thereby
                    encouraging a positive business atmosphere;
                (5) To establish a sign application and sign permit review process that effectively
                    regulates issues pertaining to the location, placement and physical characteristics
                    of signs In an effort to ensure compatibility with adjoining land uses, architecture
                    and landscape; and
                (6) To provide for consistent, folr, and content neutral application and enforcement
                     of regulations pertaining to signs and to ensure that the constitutionalty
                     guaranteed right of free speech Is protected.

             Sec. 24-2. - Definitions.


                 The fbtlowing words, terms and phrases, when used In this chapter, shall have the
             meanings ascribed to them In this section, except where the context dearly Indicates a
             different meaning:

                 Adi^er^ng bench means any bench providing seating to the general public without
             charge, which may bear advertising.

                 An/mated or moving sign means any sign, or part of a sign, which changes physlral
             position or appearance by any movement or rotation or which gives the visual impression
             of such movement or rotation.

                 Awning, canopy or marquee sign means a sign that is mounted, painted on, or
             attached to, an awning, canopy, or marquee that is otherwise permitted by this chapter.

                 Back-to-backs^ means a structure containing two parallel signs whose foces are
             oriented in opposite directions and are spaced no more than ten feet apart.




                                                                                   Exhibit 8 00008
https://librafy.municode.com/tx/shavano_park/ordinances/code_of_ordinances'S69^!lSP^.P®'^b^rtJ^f^
                                                                                              Page 7 of42




                         5^/75 shall mean any sign erected without the written permission of the land
              owner which Is tacked, nailed, posted, pasted,glued or otherwise attached to trees, utility
              poles, street signs, street furniture, stakes or fences or other objects, and any temporary
              sign which Is attached to another sign. No sign owned or placed by the Qty, the State,
              or a public utility shaH be considered a Iwndit sign, A bandit sign is considered trash arnJ
               may be discarded In accordance with Sec. 24-13.

                  BiUtoard means any outdoor sign, display, device, figure, painting, drawing,
               message, placed, poster, structure or thing that Is designed, Intended, or used to
              advertise or inform.


                  Billboard operatorn^m any person who Installs, erects, services, maintains, alters,
              repairs or demolishes billboards.

                  5///posfe/s means advertising poster or handbill.

                  OiiefofPolice means the Oty's duly appointed Chief of Police.

                  C^means the City of Shavano Park, Texas.

                  City Code Compliance OflSfcer means one or more individuals duly appointed by the
              Qty to enforce Qty Code violations.

                  Earty Vodr^Period          that period as prescribed by Tex. Elections Code §85.001,
              as amended.


                  Etectrk sign mems\
                 (1) Any sign on which letters, figures, designs, or messages are formed or outlined
                     by electric Illumination, or by a transparent or translucent medium which Is
                     electrically illuminated, whether the Illuminating device Is contained within or on
                     the sign, including digital signs illuminated by LCD, LED, plasma displays,
                     projected Images or any other Illumination format;
                 (2) Any outside building outlining;
                 (3) Any interim decoradve displays; and
                 (4) Any gas tube window outlining.
                  Any portable sign that has electrical components attached, connected to, or part of
             the sign, or support, whether electrified or not, shall be considered an electric sign and
             all provisions of this chapter pertaining to electric signs shall apply to such signs.




                                                                                        Exhibit 8 00009
https://Iibrary.municode.com/tx/shavano_park/ordinances/code of ordinances'?Sfid^t?P9..^®'i!fe^?te%fti°
                                                                                              Page 9 of42




                    BmbefHshments means any fisature such as a cutout, neon, or plastic letters, dock,
               electric device, or space extension, which is added to an outdoor advertising structure.
               All embeillshnients shall be Included when measuring the sign area.

                   Rreproof structure means a sign constructed entireiy of steel members Indudlng
               structural support for the sign face. The sign face and Its support members shall be
               constructed of metal panels, and ail electric signs on commercial property shall have a
               fireproof structure.

                   flashing sign means any directly or Indirectly illuminated sign that exhibits changing
               natural or artificial light or color effects by any means whatsoever.

                   LoopJ604/rvntagert\eens and shall Include all Loop 1604 frontage and access roads.

                   Monumentsign means any sign that Is a ground-mounted structure of masonry, rock,
               brick, stone or stucco. Monument signs shall be made of at least 90 percent masonry
               materials such as rock, brick, stone or stucco.

                   Neighixirhood means a distinct segment of the community, usually consisting of
              essentially similar housing stock, whose boundaries are defined by physical barriers such
              as major arterial streets and/or natural features s\xh as creeks and rivers.

                  On-fxemlse sign means a fteestanding sign Identifying or advertising a business,
              person, or activity, and installed and maintained on the same premises as the business,
              person, or activity.

                  On-site sign means a monument or pole/pylon sign that Is located along the street
              frontage.

                  Park or munidpaiproperty mears property classified as Park Area District, Municipal
              and Utility District and any other properties owned by the Qty. Except for signs pemiltted
              under subsection 24-4(3)and signs authorized In advance by the Oty Council, no signs
              of any kind may be posted In a park or municipal property.

                  Pote sign means any sign:




https://Hbrary.municode.com/tx/shavano park/ordinances/code of                               Exhibit 8 00010
                                                                                            Page 1! of42




                   (1) Supported by poles, uprights, or braces which are not corKealed In an enclosed
                        base but are permanently placed on or In the ground and wholly Independent of
                       any building fbr support, either single- or doubte-feced; or
                   (2) Whose only structural support consists of exposed poles, posts, beams, or other
                       devices mounted In the ground.

                   Poiitkalsign means any sign which is designated to Influence the action of voters for
               the passage or defeat of a measure or candidate appearing on the ballot in connection
               with any national, state or local election.

                  Portabie      means any sign that is readily capable of being moved or removed,
               whether attached or affixed to the ground or any structure that is typically intended for
              temporary display. Portable signs Include, but are not limited to:
                  (1) Signs designed and constructed with a chassis or support with or without wheels;
                  (2) Menu and "sandwich" board signs;
                  (3) "A" and T'frame signs;
                  (4) Posters, flags or banners affixed to windows, fences, railings, overhangs, trees,
                      hedges, or other structures or vegetation, except for pole-mounted community
                       event banners;
                  (5) Signs mounted upon vehicles parked and visible from the public right-of-way,
                       except signs identifying the related business when the vehicle Is being used In
                       the normal day-to-day operation of the business, and except for signs advertising
                      for sale the vehicle upon which the sign is mounted;
                 (6) Searchlights; and
                 (7) Inflatabtes.
                  For the purposes of this definition, no sign owned or placed by the Oty,the State, or
              a public utility shall be considered a portable sign.

                  Private properly x^vs alt property other than public property, as defined herein.

                  PfDhibitsd neon means any use of neon lighting other than for lettering or logos. For
              the purposes of this chapter, alt uses of neon lighting shall be considered a sign.

                  Pubikpmpertyn\^x\s property owned by,or dedicated to the Oty, or owned by, or
              dedicated to other governmental entities. Signs located on public property shall be
             governed by a separate Oty policy.




https://library.municode.com/tx/shavano_park/ordinances/code of ordinances?SfeY^f..fExhibit 8              ^
                                                                                                Page 13 of42




                    Pylon sign means any freestanding sign with visible support structures or wltti a
               support structure with a pole cover or pylon cover.

                    Safistys^nsmean signs owned, placed, or required by any governmental entity.
                    Sattjack means the area from property lines back to buildings. Signs posted within
               buildir^ setbacks should not be an obstruction to traffic vision.

                   S^n means an outdoor structure, sign, display, light device,figure, painting,drawing,
               message, plaque, poster, billboard, or other thing that is designed, Intended, or used to
               advertise or Inform.


                  S^n area means the entire advertising area of a sign excluding the framing, trim,
               molding and supporting structure. Sign area shall be measured from the highest, lowest
               and widest points In a rectangular or square format

                   Sign face means that portion of the sign dedicated to the message, logo, name,etc,
               and the sign face may be of a different material than the monument It Is on. If mounted
               or located on a building structure, the sign face and its framing, trim molding and/or
               supporting structure shall not protrude above tbe premises and shall not be of such a
              character as to violate any other provisions of this chapter. Other than a nxmumentsign,
               no sign face shall be deeper than two feet.

                  Site means a parcel of land developed for commercial use. A site may be a single
              platted lot, or may be a group of lots with a common or shared frontage.

                   Voting Period means the period beginning with the early voting period and erKfing
              when the polls dose or the last voter has voted, whichever Is later. The voting period
              cotresponcte only with elections administered by Bexar County.

                   Waiis^n^W mean any sign attached to or erected against the wall of a building or
              structure, with the exposed f^e of the sign parallel to the surface of the wall of the
              building.

              Sec. 24-3. - Prohibited signs.
                  Except as otherwise provided for In this chapter, it shall be unlawful to erect, display,
              maintain, or cause to be erected, displayed or maintained, on private property located in
              the Qty, any advertising bench, animated or moving sign, awning, canopy or marquee




                                                                                     Exhibit 8
hUps://library.municode.com/tx/shavano__park/ordinances/code of ordinances?S!}ftl®^..f®Efe^0)f§iy°'
                                                                                                   Page 15 of42




               Sign, back-to-back sign, bandit sign, billboard, bill poster, electric sign, embelll^ment,
               flashing sign, monument sign, on-premlse sign, prohibited neon, blinking, rotating,
               animated, moving, flashing or Intermittently illuminated sign, pole sign, portable sign,
               pylon sign, any sign protruding above the building roof line or parapet line, painted or
               Day-Glo colored sign, banner sign, valance or display constructed of cloth, canvas,light
               fabric, paper, pliable vinyl, plastic or other light mateilal, wall sign, any sign placed in
               exchange for a monetary or bartered benefit, any sign, displaying any matter In which
               the dominant theme of the material taken as a whole appeals to the prurient Interest In
               sex, or Is patently offensive because It affronts contemporary community standards
               relating the description or representation of sexual matters, and Is utterly without
               redeeming soda! value. Such action Is hereby declared to be a public nuisance. Any sign
               not specifically listed as being allowed In this chapter is expressly prohibited.

               Sec. 24-4. - Grandfather provisions.
                   This chapter Is not Intended to require the relocation, reconstruction, or removal of
               a sign which is already In place at the time of the adoption of the ordinance from which
               this chapter Is derived and which was erected in compliance with local ordinances, laws
               and regulations applicable at the time of Its erection, to the extent that Chapter 216 of
               the Texas Local Government Code preempts the application of this chapter to those signs
               or to any signs othenivise approved pursuant to Ordinance 100-03-99, as amended from
               time to dme, or by Gty Council approval, provided that all such signs are constructed In
               accordance with such approval. Nor shall this chapter apply to on-premlse signs in the
               extraterritorial Jurisdiction of the Qty, which are located In a county, which Is exempt
               from regulation under Chapter 216 of the Texas Local Government Code.

               Sec 24-5. - Non-nuisance signs in business and office districts.
                  The following signs are not deemed to be a public nuisance and may only be
               erected within the City limits In accordance with the following terms and conditions;
                  (1) Beginning at the time of the Issuance of the certificate of occupancy, a single
                      sign may be erected temporarily on each approved plat or development,
                       provided, however, that such sign shall not exceed 60 square feet In sign area,
                       Including its framing, trim and molding, and shall be placed so as not to interiere
                       with the occupancy or use of the business or office developmenL All such signs
                       shall only be displayed for a maximum of one continuous ninety(90)day period
                       beginning no earlier than thirty (30) days from the date of the Issuance of the
                     certificate of occupancy.
                  (2) No monument sign shall be placed in such a manner that the total distance from
                       the top of the sign to the ground exceeds the following specifications:




                                                                                     Exhibit 8
hltps://library.municode.com/tx/shavano park/ordinances/code of ordinances?§JlS:Y8^..f'^8^^8}SSiy'^'
                                                                                             Page 17 of42




                       (a) Signs fronting on any road other than Loop 1604 frontage roads and any
                             part of Loop 1604 within 150 feet of any other Qty street shall not exceed
                            ten feet from (he top of the sign to the ground for lots with street frontage
                            greater than 250 feet, and shall not exceed six feet In height for lots with a
                            street frontage less than or equal to 250 feet
                       (b) Signs fronting on Loop 1604 frontage roads more than 150 feet from N.W.
                           Military Drive shall have a minimum spacing of 150 feet and shall not exceed
                           25 feetfrom the top of the sign to the ground,except as expressly provided
                            In section 24-11.
                       (c) Signs fronting on Loop 1604frontage roads that are more than 150 feet but
                           less than 500 feetfrom N.W. Military Drive where the site elevation Is below
                           the adjacent driving lanes of Loop 1604 frontage roads, shall not exc^ 25
                           feet in height as measured from the top ofthe sign to the adjacent elevation
                           of the Loop 1604 driving lanes, nor shall It exceed 48 feet In height as
                            measured from the top of the sign to the ground.
                  (3) A single on-premlse sign of not more than 40 square feet pertaining to the sale,
                      rental, or lease of property zoned 0-1, B-1, B-2, or MXD Is permitted, provided
                      such sign Is located entirety within the property to which the sign appears, Is not
                      Illuminated, and Is removed within ten days after the sale, rental or lease has
                      been consummated.
                  (4) Multi-tenant buildings.
                      (a) Each multi-tenant bulldlrig that has exterior access to each Indlviduai
                      business may attach one wall sign, and one awning sign for each window and/or
                      exterior door, as set forth in this subsection. This sign shall be compatible with
                      the character of the premises upon which It is placed. Each sign shall require a
                      permit, which may be obtained separately or within a building permit Such signs
                      shall not exceed an aggregate of50 square feet of sign area per wall per business
                      on up to two walls. Sigrage for rear delivery identification shall not exceed five
                      square feet per business.
                     (b) Each multi-tenant building that has interior access to individual businesses
                     or office suites shall be permitted either;
                         1. One wall sign not to exceed 120 square feet in sign area; or
                          2. Up to three wall signs may be placed on one side of a building, and said
                             signs shall not exceed 120 square feet In sign area; or
                          3. f=br a building over 30,000 square      In area, up to five wall signs may
                             be place on one side of a building, said signs not to collectively exceed
                            200 square feet in sign area and no one sign may exceed 120 square feet
                             in sign area.




https://library.municode.com/tx/shavano_park/ordinances/code_of_ordinances?§ii!^9S9.P3'jjf9^^§/jjo. 00014
                                                                                            Exhibit 8
                                                                                            Page 19 of42




                      (c) All Itt signs directed toward residential areas shall comply wfth'Sec 24-8.
                  (5) Single-tenant buildings. Each single-tenant bulldtng In the may have one wall
                     sign, and one awning sign for each window and/or exterior door, subject to the
                      limitations of this section. Such signs shall not exceed an aggregate of 50 square
                      feet of sign area per wall on up to three waits.
                  (6)Convenience Stores. Each convenience store, as defined by Section 36-1 of the
                     Oty of Shavano Park Code of Ordinances, may erect one monument sign with
                     electric display that conforms with Sec. 24-10. Convenience stores fronting on
                     two streets shall be allowed one monument sign with electric display facing each
                     street The electric sign shall not be neon, blinking, rotating, animated, moving,
                     flashing or Intermittently illuminated.
                   (7) Permits
                      a. No non-nuisance signs In business or office districts shall be erected within
                          the aty unless a building permit for such sign has first been Issued by the
                          Oty's building official. The permit application shall be accompanied by
                          engineered drawings and a site plan showing the proposed sign location.
                       b. An electrical permit shall be required for any sign requiring the use of
                           electricity In the operation of such sign.
                      c Before any permit Is granted and before any work Is begun, the person
                        making such application for such sign permit shall pay to the Oty a fee In
                        the amount as specified in the schedule of fees, as approved by the Oty
                           Coundl.
                      d. If the building official or his deslgnee finds that the proposed sign conforms
                          In ail respects to this Chapter he shall Issue the permit; otherwise he shall
                          deny It
                      e. Any permit that does not comply with the provisions of the Chapter or which
                          is issued In violation of any provision hereof, shall be void and no right or
                          privilege whatsoever shall accrue thereunder.
                      f. The dty manager shall have the building official Immediately Inspect all
                         permitted signs upon completion to determine compliance with the permit
                      g. No person may reconstruct, move,alter, modify or relocate any sign without
                         first obtaining a sign permit from the Oty. However, merely changing tfie
                         price of advertised goods or services Is not deemed to be altering the sign,
                          and shall not require an additional permit

             Sec. 24-6.- Non-nuisance signs In residential zoning districts.
                In A-1, A-2, A-3, A-4, A-5 PUD, MXD and CE zoning districts the following signs are
              hereby not deemed to be a public nuisance:




                                                                                       Exhibit 8 00015
https://library.municodexom/tx/shavanoj3ark/ordinances/code_of_ordinances?S!lftY9J3^..?®fe^0ffSl'J|*^
                                                                                              Page 21 of42




                   (1)Upon final plat approval, a single sign may be erected temporarily on each
                       approved plat or development, provided, however,that such sign shall not exceed
                       60 square feet In sign area, including its framing, trim and molding, and shall be
                       l^aced so as not to Interfere with the occupancy or use of any lots In the
                       subdivision. All such signs shall be removed upon completion of the sale of ninety-
                       five percent(95%)of the lots In the subdivision.
                   (2)Each residential property may erect one sign on the property that a>nfDrms to the
                       following requirements:
                      (a)The sign cannot be displayed In such a manner that It can be visibly viewed
                         from the public right-of-way for more than sixty days per calendar year;
                      (b)The gross sign area shall not exceed six (6)square feet in sign area Including
                          framing, trim and molding;
                      (c)The sign shall not be higher than six (6)feet above grade;
                      (d)The sign shall not be placed on public property including a public easement or
                         right-of-way; and
                      (e)The sign cannot be an illuminated or backitt
                 ^3)In encouragement of the practice of recognizing achievements and student
                      activities, each residential property may erect two (2) signs that conform to the
                      following requirements:
                          a. The signs cannot exceed 4 square feet in sign area. Including framing,trim
                             and molding;
                          b. Signs shall be placed within 10 feet of the front facing of the primary
                             residence;
                         c Signs shall not be higher than four(4)f^t above grade;
                         d. The sign cannot be an Illuminated or baddtt
                  (4)During the period the residential property is listed for sale or lease, a sign may be
                     erected on the property, subject to the restrictions noted In Sec. 24-6(2)(b - e).
                     Residential lots fronting on two streets shall be allowed one sign facing each street
                 /(5)Signs during voting periods. Each residential property may erect signs In addition
                      to those described In Sec. 24-6(2) and Sec. 24-6(3) during voting periods, as
                     defined in Sec 24-2, subject to the following restrictions;
                     (a)No sign may be erected more than sixty (60) days prior to the start of the
                         voting period;
                     (b)All signs must be removed by 11:59 p.m. the day following the Voting Period;
                     (c)The total sign area of all voting period signs must be no more than thirty-six
                        (36)square feet, and no one sign shall be larger than twenty-four(24)square
                         feet;
                     (d)No voting period sign may be higher than six(6)feet above grade; and




                                                                                        Exhibit 8
https://library.municode.com/tx/shavano park/ordinances/code of ordinances^i(feiSS9..'i'^'('fe^?{?fi/)!°
                                                                                              Page 23 of42




                      (e)The signs cannot be Illuminated or bacWit

                      Signs erected In violation ofthese regulations are considered a nuisance and nnay
                       be removed by the City Manager or his/her deslgnee.

               Sec 24-7.- Banner Signs
                   Banner signs in re^dential zoning districts are allowed subjert to the following
               requirements:
                  (1) Banner signs may be erected by property owners' associations as defined by the
                      Texas Residential Property Owners Protection Act.
                  (2)Each property owner's association may erect one(1)banner sign at each entrance.
                  (3) Each residential property owner may erect one(1) banner sign.
                  (4) No banner sign may be erected more than seven(7)days prior to the first Tuesday
                      in October.
                  (5) Banner signs must be removed by li:59PM the day following the first Tuesday In
                      October.
                  (6)Banner signs on public property shall be governed by a separate Qty policy.

              Sec 24-8.- Exterior lighting and hours for business and building wall signs.
                  Exterior lighting of the building and building wall signs shall not exceed the maximum
              height of the building or wall sign. Lighting for signs fronting on any street other than
              streets adjacent to or abutting commercial property shall be turned off not later than
               11:00 p.m. or one-half hour after the business is no longer open to the public. If later.

              Sec. 24-9. - Displayed address of commercial property.
                   Each commercial establishment shall prominently display Its address as to be easily
              legible from the adjacent street Addresses and monuments displaying the address shall
              not constitute a sign in terms of limiting or eliminating the rights to a sign as allowed In
              other sections of this chapter.

              Sec 24-10. - Monument signs.
                  A monument sign may have a "sign face" Inserted into the structure provided the
              Insert shall not exceed 75 percent of the average height and/or 90 percent of the average
              width of the structure.
                  (1) Each monument sign located along Loop 1604 frontage shall not exceed an
                      average of 25 feet In wkJth at the base and not exceed an average of 20 feet in
                      width above the base.The base shall not be less than 75 percent of the average
                      width of the sign. The base of the monument sign can Include signage for




                                                                                     Exhibit 8
https://Ubrary.municodc.coin/tx/shavano park/ordinances/code of ordinances?^^^'f3=9..f^l&^^}fSiy°'
                                                                                            Page 25 of42




                      commercial center Identification. No canister within the Loop 1604 fiwtage
                      monument sign shall exceed 150 square feet in area. The sign face Insert may
                      be backlit or externally lit
                  (2) Monument signs are allowed on the east and west side of N.W. Military Highway
                      wfthin 500 feet of the South right-of-way limits of Loop 1504. Only one
                      monument sign wlH be allowed on each side of N.W. Military Highway. Monument
                      signs located on N.W. Military Highway shall not exceed an average of 15 feet In
                      width at the base and not exceed an average of ten feet In width above the base.
                      Monument signs on N.W. Military Highway do not require that a base be
                      constructed. If a base Is constructed on the monument sign, the base can include
                      signage for commercial center identification. The height of a monument sign on
                      N,W. Military Highway shall not exceed 12 feet. No canister within the N.W.
                      Military Highway monument shall exceed 55 square feet The sign face Insert
                      may be backlit or externally lit.
                 (3) Each nonresldential lot fronting on a public or private street shall be allowed one
                     multi-tenant on-premlse monument sign, in addition to the wall signs referred to
                     in subsection 24-4(4). Each nonresldential lot fronting on two public or private
                     streets shall be allowed one monument sign on each street.
                 (4) TTie sign face or Insert of a monument sign shall not exceed 50 square feet of
                     sign area per side, except on (a) Loop 1604 frontage and (b) N.W. Military
                     Highway frontage within 500 feet of the South right-of-way limits of Loop 1604.
                 (5) Neighborhood monument signs shall be a maximum of ten fiset In height and not
                     exceed an average of six f^in width above the base, regardless of location.

             Sec. 24-11. - Gty CoutKll sign approval.
             (a) On Loop 1604 frontage only, more than 150 feet from N.W. Military Drive, the City
                 CouncH may, at its sole discretion, approve pole/pylon signs within the following
                 parameters: one sign per site with a maximum height of 48 feet from the top of the
                 sign to the site grade, but not to exceed 25 fe&t above the adjacent driving lane of
                 Loop 1604.This sign may not exceed 150 square feet per side(two sides maximum)
                 and may be allowed In place of, or in addition to, any signs allowed by other
                 provisions of this chapter. On a comer lot that qualifies for two monument signs the
                 total sign face allowance may be adjusted up to 70/30 for the major artery.(i.e. A
                 total of 100 square feet of sign face may be allocated 70 square feet on Lodchill
                 Selma and 30 square feet on DeZavala.) Such reallocatlon shall be at the sole
                 disaetlon of the Qty Council.
            (b) The Qty Cbundl reserves the right to establish policies governing signage on Qty
                 property.




                                                                                   Exhibit 8 00018
htlps://Iibrary.municode.com/tx/shavano park/ordinances/code of ordinances?Sf^^3"9..^®&^^558iy°
                                                                                            Page 27 of42




               Sec. 24-12. - Authority to issue cltadon.
                   The Oty Code Compliance Officer (or such other Individual or deification of
               individuals as may be appointed by the aty Coundl) may issue a citation requiring the
               removal, relocation, or reconstruction of any sign which does not meet the spacing,
               height, size and setback requirements of this chapter and other Oty ordinanas fbr which
               the erection or construction was began on or after the effective date of the ordinance
              from which this chapter Is derived. All safety signs shall be approved by the Qty Code
               Compliance Officer.

              Sec. 24-13. - Removal of prohibited signs.
                     Bandit signs may be removed and discarded without notice notwithstanding any
              conflicting regulation or requirement within this section.

              Sec. 24-14. - Variances.
              (a) Purpose. Any person, business, or other organization desiring to construct, continue
                  to construct, reconstruct, place, install, relocate, alter, or use any sign which does
                  not conform to the provisions of this chapter may make application to the Board of
                  Adjustment for a variance to the provisions of this chapter.
              (b) Application. Application for a variance from the provisions of this chapter shall be
                  made upon a form provided by the Qty Code Compliance Officer. The variance
                  application shall indude the ap^lcation for a sign permit and shall also state the
                  applicant's reasons for requesting the variance in accordance with the criteria set
                  forth In this chapter.
              (c) Fees.
                 (1) The applicant shall pay the fee as prescribed In the most recent adopted fee
                      schedule passed and approved by the City Council. The fee shall be
                      nonrefundable. If work requiring a variance Is begun/completed before obtaining
                      approval for such variance, the owner of the property and/or the person/entity
                      responsible fbr the commencement of such work shall request approval of an
                      "afler-the-fect" variance and pay triple the established, nonrefundable fee.
                      Payment of such fee does not relieve the applicantfrom liability under the penalty
                      provisions of this chapter.
                 (2) Acceptance of the Increased fee by the Qty does not constitute any commitment
                     or warranty to approve the variance requested, nor does It relieve any
                     person/entity from fully comf^ylng with the requirements of this chapter. A stop
                     work order shall be in effect until a decision on approval/denial ts taken. Fees
                     shall not be refunded If the request fbr variance is disapproved.




hUps://library.municode,com/tx/shavano park/ordinances/code of ordinances?nn<fp^329 Exhibit 8              00019
                                                                                             Page 29 of42




               (d) Hearing, Upon receipt of a variance application,the City Secretary shall set a date for
                   hearing befbre the Board of Adjustment within 45 days of receipt of an
                   administratively complete variance request
               (e) Standards for variances. The Board of Adjustment may approve a variance only It if
                   makes affirmative findings, reflected In the minutes of the Board of Adjustment's
                   proceedings, as to all of the following:
                    (1)The variance vrill not authorize a type of sign which Is spedfically prohibited by
                        the chapter;
                    (2)The variance Is not contrary to the goals and objectives outlined by the Qty;
                   (3) The variance is not contrary to the public interest;
                   (4) Due to speciai conditions applying to the land, buildings, topography,
                        vegetation, sign structures, or other unique matters on adjacent lots or within
                        the adjacsnt right-of-way, a titeral enforcement of this chapter would result In
                        unnecessary hardship. Ordinarily, hardship that is seif-induced or that Is
                       common to other similarly classified properties will not satisfy this requirement.
                       Rnandal or economic hardship alone will not satisfy this requirement;
                   (5) The spirit and purpose of this chapter will be observed and substantial justice
                        done; and
                   (6) The applicant has not sought a variance from the City Council within the past
                        12 months.
              (f) Cbnditions of variances. The Board of Adjustment may Impose such conditions or
                   requirements In a variance as are necessary In the Board of Adjustment's judgment
                   to achieve the fundamental purposes of this chapter. A violation of such conditions
                   or requirements shall constitute a violation of this chapter. A variance, If granted,
                   shall be for a specific event, use, or other applications of a business and shall not
                   continue with the property. If a variance Is granted and the sign so authorized Is not
                   substantially under construction vrfthtn three months of the date of approval of the
                  variance, the variance shall lapse and become of no force or effect

              Sec. 24-15. - Violations to be reported as nuisances.

                 Signs posted or placed In violation hereof are hereby declared to be public nuisances?
              and such violations shall be reported promptly to the Chief of Police or City Code
              Compliance Officer.

              Sec. 24-16. - Provisions cumulative.




                                                                                    Exhibit 8
https://library.municode.com/tx/shavano park/ordinances/code of ordinances?§ilf^iS9..^®&^?i55B/H°'
                                                                                             Page 31 of42




                  This chapter shall be cumulative of all provisions of ordinances of the Qty ofShavano
              Park, Texas, except where the provisions of this chapter are in direct conflict with the
              provlslcns ofsuch ordinances, in which eventthe conflicting provisions of such ordinances
              are hereby repealed. Any and all previous versions of this chapter to the extent that they
              are In conflict herewith are repealed.

              Sees. 24-17 - 24-50, - Resen^d.


                                                           n
                                                CODE AMENDMENT


              Chapter 24, Article II of the Qty of Shavano Park Code of Ordinances is hereby
              amended to read as follows:

              Sec. 24-51. - Purpose,
                   Within the City's jurisdiction, there may be roadway corridors that have been and/or
              will continue to t)e very significant to the Qty. These corridors are amenities and assets
              of great value to the Qty, its inhabitants and its economy. The Qty Council aims to
              preserve, enhance and perpetuate the value of these roadway corridors and hereby
              authorizes the establishment of urban corridors.

              Sec 24-52. - Designation criteria.
                  To be designated as an urban corridor, an area must meet one or more of the
              following criteria:
                 (1) The corridor serves as a recognized primary entryway to the Qty.
                 (2) Ttere is substantial commitment of private resources for development of at least
                      50 percent of the street frontage.
                 (3) The corridor traverses residential areas where housing is present along at least
                      50 percent of the street frontage.

             Sec 24-53. - Designation process.
             (a) This article authorizes the establishment of urban corridors within the Qt/s
                 jurisdiction to regulate a'gn standards. Ordinances designating each uihan corridor
                 shall Identify the designated street corridor and specify the sign standards for that
                 corridor.
             (b) Application for designation ofa specific urban corridor shall be initiated by submission
                 to the Qty Manager of an application in compliance with Sections 24-54 through 25-
                 58. After reviewing the application for its compliance with Sections 24-54 through 25-




hUps://library.municode.com/tx/shavano park/ordinances/code of ordinances'^ol?^-9. Exhibit 8
                                                                                            Page 33 of42




                  58, the Oty Manager shall forward any application found to be In compliance to the
                  Planning and Zoning Commission.
             (c) The Planning and Zoning Commission shall hold one or more public hearings on a
                 proposed urban corridor sign application and submit a recommendation to the Qty
                 Council, and each public hearing shall be subject to the general notice standards that
                 apply to zoning cases. The City Council shall also hold a public hearing prior to
                 considering a proposed urban corridor sign application, which shall be subject to the
                 general notice standards that apply to zoning cases.

             Sec. 24-54. - Sign standards.
             (a) General. Ordinances establishing specific urban corridors may include requirements
                 for on- and off-premises signs subject to the gukJellnes Included herein. Specific
                 corridor ordinances may Indude more or less restrictive standards for off-premises
                 signs. Ail off-premises signs must be located solely within the spedfic urban corridors.
                 In the event of a conflict between a specific corridor ordinance and other provisions
                 of this Code, the spedfic corridor ordinance shall apply.
             (b) Application. As part of each application, the applicant must submit proposed terms
                 and conditions for an Urban Corridor Signage Ordinance, subject to approval by both
                 the City's Planning and Zoning Commission and Qty Coundl.The applkstion shall be
                 subject to negotiation and approval by the Qt/s Planning and Zoning Commission
                 and final revision and approval by Oty Council as provided herein. In such agreement
                 between the City and such party or parties establishing a sign corridor with the Qty
                (collectively with the City the "Parties"), the Parties shall spedflcally provide the
                following In an Urban Corridor Signage Ordinance:
                (1) Agreement term;
                (2) Terms for extensions;
                (3) Replacement schedule;
                (4) Technical drawing of proposed signage;
                (5) Master component list for non-masonry components, induding heights, widths,
                    grades, finishes, and types of components;
                (6) Lighting limitations, if any;
                (7) Maintenance, including replacement of faded sign fronts; and
                (8) Other Information as follows:
                    a. Legal description and exhibit of the property on a scaled map suffident to
                        determine details showing the area to be included in the urban sign corridor;
                     b. An exhibit showing the location and type of each sign to be located within
                         the urban corridor sign plan;




                                                                                   Exhibit 8 00022
https://iibrary.municode.com/tx/shavano Dark/ordinances/code of ordinances'i§o^i^&9^^'^fe^i^^fi^
                                                                                            Page 35 of42




                       c. An exhibit showing the height of each sign and the sign area of each sign to
                           be located within the urban corridor sign plan; and
                       d. An exhibit showing the architectural drawings for each sign to be located
                           within the urban corridor sign plan.
              (c) Acreage limitation. Such party or parties seeking to establish an urban corridor with
                  the Qty must own or control by agreement with other property owners not less than
                  50 acres of real property eligible for commercial development and/or real property
                  previously developed as commercial property located along the west side of Lockhlll
                  Selma road or the within 600 feet of Improved roadway for Loop 1604.
              (d) Prohibited signs. Unless expressly authorized by the City Council to create a unliying
                  theme In a specific urban corridor, signs othenwise prohibited under this Chapter are
                  prohibited as urban corridor signage.
              (e) Temporary signs. The Qty Manager shall have the authority to issue permits and
                  approve temporary signs as urban corridor signage within the following limitations;
                    (1) Temporary signs shall only be displayed for a maximum of one continuous
                        ninety(90)day period beginning no earlier than thirty(30)days from the date
                        of the issuance of the certificate of occupancy;
                    (2) No more than three(3)temporary signs shall be allowed during the continuous
                         thirty(30)day period noted above; and
                    (3) All temporary signs in total shall not exceed more than two hundred (200)
                         square feet in sign area, Including framing, trim and molding.

              Sec. 24-55. - Corridor pde signs.
             (a) Corridor pole signs shall be designed with a uniform branding logo approved by the
                  Qty Council comprised of materials specifically authorized in the Urban Conidor
                  Signage Ordinance. Permitted pole signs shall be placed no more frequently than
                  every 150 linear feet of street frontage. A pole sign shall not be erected doser than
                 every 150 linear feet along one side of the street to another pole sign.
             (b) Except as provided in Section 24-5(3) and as to signs erected prior to the date this
                 article is adopted, signage permitted under subsection(a)Is in lieu of all on-premrses
                 pole, pylon and monument signage unless otherwise allowed by the Urban Corridor
                 Signage Ordlr^nce.

             Sec. 24-56. - Urban corridor sign plan.
                 The aty council, after receiving a recommendation from the Planning and Zoning
             Commission, shall be responsible for approving the urban corridor sign plan, approving
             the urban conidor sign plan with concfitions, or denying the urban corridor sign plan. In
             order for the Planning and Zoning Commission and Qty Council to consider an urban




                                                                                       Exhibit 8 00023
https://Iibrary.municode.com/tx/shavano park/ordinances/code of ordinances?§il;^S-9..^^'(fc^fii?B/5!°
                                                                                             Page 37 of42




               corridor sign plan, the applicant must submit the materials and design Information
               specified In Section 24-54 to the Qty Manager not less than 45 days prior to consideration
               by the Planning and Zoning Commission.

              Sec 24-57. - Designation of the Loop 1604 urban corridor.
              (a) Location. The commercially zoned area fronting on the south right of way of Loop
                  1604 is hereby designated as the Loop 1604 urban corridor.
              (b) Tracts eligible for Induslon In the Loop 1604 urban corridor shall be those tracts which
                  have a minimum of 1,000 feet of continuous frontage along Loop 1604.
              (c) The maximum heightfor a pole sign along Loop 1604 shall be 45 feet and a maximum
                  of 12 feet for signage on any other street.
              (d) For 45-foot signs, the maximum allowahte sign area for each pole sign In this corridor
                  shall be 350 square feet, and for all other signs, the maximum allowable sign area
                  for each pole sign shall 200 square feet.
              (e) Off-premise signs advertising businesses locations outside the Qty's city limits are
                  prohibited In the Loop 1604 corridor.

              Sec. 24-58. - Designation of the LockhlH Selma urban corridor.
              (a) Location. The commercially zoned area fronting on the west side of Lockhill Selma Is
                  hereby designated as the Lockhill Selma urban corridor.
             (b) Tracts eligible for Inclusion In the Lockhill Selma urtan corridor shall be those tracts,
                 which have a minimum of 500 feet of continuous frontage along Lockhill Selma.
             (c) Within 100 feet of the Qty's dty limits with the Qty of San Antonio, the maximum
                 height for a pole sign in this corridor shall be 25 feet, and a maximum of 12 feet for
                  any other signage.
             (d) The maximum allowable sign area for each pole sign In this corridor shall be 300
                  square feet.
             (e) Off-premise signs advertising businesses locations outside the Qty's dty limits are
                  prohibited In the Lockhill Selma corridor.

                                                          ni
                                                CODE AMENDMENT


              Chapter 36 - Zoning, Artide U - Districts, Sec. 36-39(4) of the Qty of Shavano Park
             code of Ordinances Is hereby amended to read as foilows:

                 (4) Other regulations.




https://library.municode.com/ix/shavano park/ordinances/code of ordinances?§i!^9Q9.fExhibit 8
                                                                                            Page 39 of42




                      a. Sanitary sewer. At! permitted uses under B-1, B-2 and 0-1 shall be connected
                         to a public sanitary sewer system to insure proper disposal of waste.
                      b. Biwards recharge zone. All land use or development occurring In the
                         Edwards Aquifer recharge zone, or watersheds draining Into the recharge
                         ^ne, must comply with applicable requirements prescribed by the Texas
                         Natural Resources Conservation Commission CTNRCC") regarding the
                         production of products or waste which could adversely affect the water
                         supply If Introduced into the aquifer through the recharge zone.
                      c. Display signs. All signs shall conform to the sign criteria set forth In Chapter
                         24 of the Code of Ordinances of the Qty of Shavano Park, as may be
                          amended from time to time.
                      d. Portable construction buildings. Portable construction buildings are only
                         allowable under the following conditions:
                         1. Authorization may be Issued by the Qty Building Ofndai to permit a
                             portable construction building to be temporarily located on a lot upon
                              which a building permit has been previously issued for construction of
                              any building or structure.
                         2. A certificate of occupancy related to construction shall not be issued by
                            the Cty Building Offtdal until the portable construction building has been
                            removed from the premises and further, that the certificate of occupancy
                             shall not be Issued until the electrical connection which served the
                            portable construction building has been removed from the lotIn question.
                         3. A temporary permit Issued pursuant to this section shall be void upon
                            Issuance of the certificate of occupancy, or 12 months after issuance of
                            the building permit, whichever time Is shorter.
                         4. In any case In which construction Is not completed within the 12-month
                            period, the Qty Building Offidal, after due consideration and
                             d^ermlnation that active construction Is being accomplished, may issue
                             an extension of time for the temporary permit, not to exceed a six-month
                             period.




                                                           IV
                                             CUMULATIVE CLAUSE


             That this ordinance shall be cumulative of all provisions of the Qty of Shavano Park,
             Texas, except where the provisions of this Ordinance are in direct conflict wrlth the




                                                                                    Exhibit 8 ^^"^25
hUps://library.municodc.com/tx/shavano park/ordinances/code of ordinances*So3e^*).!!'^'1f^ftt^fl|P
                                                                                          Page 41 of42




              provisions of such Ordinance, In which event the conflicting provisions of such Ordinance
             are hereby repealed.
                                                         V
                                                 SEVERABIUTY


             That it is hereby declared to be the intention of the Oty Council of the Oty of Shavano
             Park that the phrases, clauses, sentences, paragraphs, and sections of this Ordinance are
             severable, and If any phrase, clause, sentence, paragraph or section of this Ordinance
             should be declared unconstitutional by the valid judgment or decree of any court of
             competent Jurisdiction, such unconstitutionaiity shall not affect any of the remaining
             phrases, clauses, sentences, paragraphs or sections of the Ordinances, since the same
             would have been enacted by the Oty Coundl without incorporation in this ordinance of
             any such unconstitutionai phrases, clause, sentence, paragraph or section.

                                                        vx
                                       PROPER NOTICE AND MEEHNG

             It is hereby offlcialiy found and determined that the meeting at which this Ordinance was
             adopted was open to the public and that public notice of the time, place and purpose of
             said meeting was given as required by the Open Meetings Act, Chapter 551 of the Texas
             Government
                                                       VM
                                                EFFECTIVE DATE
             This ordinance shall be effective upon passage and publication as required by State and
             Local law.


             PASSED AND APPROVED on the first reading by the City            ndi of the Oty of
             Shavano Park this the 19th day of September, 2016.

             PASSED AND APPROVED on the second reading by                          I of the City of
             Shavano Park this the 24th day of October, 2015.

                                                                   l^kiERT WERNER,MAYOR
             Attest:
                            pFORD,Oty Secretary

             Approved as to Form:
                                 CHARLES E. ZECH,Oty Attorney




                                                                                  Exhibit 8 00026
https;//library.municode.com/tx/shavano park/ordinances/code of ordinances^83el^*^.?^'^fe^^l^
